  Case 18-15538         Doc 33   Filed 02/26/19 Entered 02/26/19 10:59:25          Desc Main
                                   Document     Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                        )   CHAPTER 7
                                              )
   Krystal Melton                             )   No. 18-15538

                                              )
                        Debtor                ) Hon. TIMOTHY A. BARNES
                                              ) BANKRUPTCY JUDGE


                                 CERTIFICATE OF SERVICE

Robert B. Katz, Trustee, states that he served a copy of the foregoing Notice by causing same to
be deposited in the U.S. Mail, with proper postage prepaid, addressed to the parties as listed
below on the 26th day of February, 2019.

U.S. Trustee’s Office
219 S. Dearborn St, Suite 873
Chicago, IL 60604

Krystal Melton
50 E. 57th Street #50
Chicago, IL 60637

Hilary Labs
Semrad Law Firm
20 S. Clark St #2800
Chicago, IL 60603

Foursight Capital LLC
PO Box 45026
Salt Lake City, UT 84145

Healthcare Associates Credit Union
1151 East Warrenville Road
Naperville, IL 60563

US Department of Education C/O Nelnet
121 South 13th Street, Suite 201
Lincoln, NE 68508

CreditBox.com, LLC
 Case 18-15538      Doc 33   Filed 02/26/19 Entered 02/26/19 10:59:25   Desc Main
                               Document     Page 2 of 2


PO Box 2447
Des Plaines, IL 60017


American First Finance
C/O Becket and Lee LLP
PO Box 3002
Malvern, PA 19355-0701



                                       ____/s/Robert B. Katz________________
                                                     Robert B. Katz
